         Case 3:20-cv-04439-JSC Document 75 Filed 06/17/21 Page 1 of 8



 1   JORDAN ETH (CA 121617)                         KAREN G. JOHNSON-MCKEWAN (CA 121570)
     JEth@mofo.com                                  KJohnson-mckewan@orrick.com
 2   PHILIP T. BESIROF (CA 185053)                  ALEXANDER K. TALARIDES (CA 268068)
     PBesirof@mofo.com                              ATalarides@orrick.com
 3   CHRISTIN J. HILL (CA 247522)                   ORRICK, HERRINGTON & SUTCLIFFE LLP
     CHill@mofo.com                                 405 Howard Street
 4   MORRISON & FOERSTER LLP                        San Francisco, California 94105
     425 Market Street                              Telephone: 415.773.5700
 5   San Francisco, California 94105-2482           Facsimile: 415.773.5759
     Telephone: 415.268.7000                        Attorneys for Nominal Defendants Oracle
 6   Facsimile: 415.268.7522                        Corporation and Oracle America, Inc.
     Attorneys for Defendants Lawrence J.
 7   Ellison, Safra A. Catz, Jeffrey O. Henley,
     Jeffrey S. Berg, Michael J. Boskin, Bruce R.
 8   Chizen, George H. Conrades, Rona A.
     Fairhead, Renée J. James, Charles Moorman
 9   IV, Leon E. Panetta, William G. Parrett,
     Naomi O. Seligman, and Vishal Sikka
10
     DORIAN DALEY (CA 129049)
11   Dorian.Dailey@oracle.com
     PEGGY E. BRUGGMAN (CA 184176)
12   Peggy.Bruggman@oracle.com
     JAMES C. MAROULIS (CA 208316)
13   Jim.Maroulis@oracle.com
     ORACLE CORPORATION
14   2300 Oracle Way
     Austin, Texas 78741
15   Telephone: 737.867.1000
     Attorneys for Nominal Defendants Oracle
16   Corporation and Oracle America, Inc.

17                                 UNITED STATES DISTRICT COURT

18                                NORTHERN DISTRICT OF CALIFORNIA

19                                    SAN FRANCISCO DIVISION

20
     KLEIN, et al., derivatively on behalf of           Lead Case No. 3:20-cv-04439-JSC
21   ORACLE CORPORATION and ORACLE
     AMERICA, INC.,                                     DEFENDANTS’ OPPOSITION TO
22                                                      PLAINTIFFS’ MOTION TO ENLARGE
                    Plaintiffs,                         TIME FOR FILING AN AMENDED
23                                                      COMPLAINT
             v.
24                                                      Judge:      Hon. Jacqueline Scott Corley
     LAWRENCE J. ELLISON, et al.,
25
                    Defendants.
26

27

28
     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION TO ENLARGE TIME TO FILE AN AMENDED COMPL.
     CASE NO. 3:20-cv-04439-JSC
        Case 3:20-cv-04439-JSC Document 75 Filed 06/17/21 Page 2 of 8



 1                                           INTRODUCTION

 2          On May 24, 2021, this Court dismissed Plaintiffs’ Amended Consolidated Complaint (the

 3   “Complaint”), with leave to amend their Section 14(a) federal securities claim within 30 days.

 4   Plaintiffs now move to enlarge the time for filing an amended complaint specifically so that they

 5   may propound a books and records demand. Plaintiffs’ Motion seeks relief that is foreclosed by

 6   the Private Securities Litigation Reform Act, 15 U.S.C. § 78u–4 (the “PSLRA”), and settled case

 7   law. As judges in this District have repeatedly found, Plaintiffs cannot use a books and records

 8   demand to end-run the PSLRA’s mandatory discovery stay. See In re Facebook, Inc. S’holder

 9   Deriv. Priv. Litig., 411 F. Supp. 3d 649 (N.D. Cal. 2019) (“Facebook I”); Ocegueda v.

10   Zuckerberg, Case No. 20-cv-04444-LB (N.D. Cal. April 16, 2021) (“Facebook II”). Although

11   completely ignored by Plaintiffs, Facebook II is directly on-point, and expressly rejected an

12   almost identical motion to enlarge time to file an amended complaint. Here, there is an even

13   stronger basis to deny Plaintiffs’ Motion because Plaintiffs already obtained relevant documents

14   from Oracle in response to a prior books and records demand. In fact, Plaintiffs cited those very

15   documents in the Complaint. Yet, two years after the prior production, and six months after filing

16   a Complaint that explicitly relied on the production (and has since been dismissed), Plaintiffs

17   argue, for the first time, that Oracle’s production was deficient. Defendants respectfully request

18   that this Court reject Plaintiffs’ attempt to circumvent the PSLRA’s mandatory discovery stay.

19                                            BACKGROUND

20          A.      Plaintiffs’ Prior Books and Records Inspection Demand

21          On March 11, 2019, Plaintiff Alison Sherman served a demand to inspect Oracle’s books

22   and records pursuant to California Corporations Code § 1601 and Delaware General Corporation

23   Law Code title 8, § 220. The stated purpose of the inspection demand was to investigate alleged

24   “long-standing and extensive patterns of pay discrimination . . . in violation of federal and state

25   antidiscrimination laws” and the issuance of “apparently misleading statements in the Company’s

26   2018 Proxy” related to the alleged discriminatory conduct. (Declaration of Christin J. Hill in

27   Support of Defendants’ Opposition to Plaintiffs’ Motion to Enlarge Time (“Hill Decl.”) ¶ 3, Ex.

28   A.) Oracle produced documents in response to the demand on July 28 and July 31, 2019. (Mot.
     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION TO ENLARGE TIME TO FILE AN AMENDED COMPL.
     CASE NO. 3:20-cv-04439-JSC                                                                            1
        Case 3:20-cv-04439-JSC Document 75 Filed 06/17/21 Page 3 of 8



 1   at 4; Hill Decl. ¶ 4.) The production consisted of more than one thousand pages of responsive

 2   documents, including minutes from board and committee meetings. Until the filing of this

 3   Motion, neither Plaintiff Sherman nor her counsel raised any concerns regarding any alleged

 4   deficiencies in Oracle’s production. (Hill Decl. ¶ 5.)

 5          B.      This Derivative Action
 6          On July 2, 2020, Plaintiff R. Andre Klein filed a derivative action against all 14 members

 7   of Oracle’s Board of Directors. On July 10 and July 30, 2020, Plaintiffs Kathleen Dinsmore and

 8   Sherman, respectively, filed their own substantively identical derivative actions. Plaintiff

 9   Sherman’s complaint explicitly relied on documents she received from Oracle pursuant to her

10   inspection demand. (Sherman v. Ellison, Case No. 3:20-cv-05255, Compl. ¶¶ 2, 57, 59, 62–63,

11   66–68, 75, 154.) This Court subsequently consolidated the three derivative actions (ECF Nos. 8;

12   54). At the time of the consolidation, Plaintiff Sherman’s counsel secured Oracle’s agreement to

13   share the Section 220 production with Plaintiffs Klein and Dinsmore’s counsel. (Hill Decl. ¶¶ 5–

14   6.) On December 7, 2020, Plaintiffs filed the Complaint, alleging state law claims and a single

15   federal claim under Section 14(a) of the Securities Exchange Act of 1934. (Id.) In the

16   Complaint, Plaintiffs again relied on the materials produced by Oracle in response to Plaintiff

17   Sherman’s inspection demand. (See Compl., p. 1, ¶¶ 11, 127, 135–36.)

18          On May 24, 2021, this Court dismissed the Complaint on multiple grounds including that

19   the Complaint failed to “sufficiently allege[] demand futility as to [the] § 14(a) claim.” (ECF No.

20   72 at 13.) This Court concluded that Plaintiffs failed to plead particularized facts supporting an

21   inference that any of the allegedly false statements were false or misleading, noting that

22   “‘[a]spirational’ statements that ‘emphasize a desire to commit to certain ‘shared values’’” are not

23   actionable. (Id. at 12.) The Court severed and dismissed the remaining state law claims on the

24   ground of forum non conveniens, and granted Plaintiffs leave to amend their Section 14(a) claim

25   within 30 days. (Id. at 15.)

26          C.      Plaintiffs’ Motion to Enlarge Time
27          On June 14, 2021, Plaintiffs filed an Administrative Motion to Enlarge Time for Filing an

28   Amended Complaint (the “Motion”) (ECF No. 74). The Motion seeks an enlargement of time for
     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION TO ENLARGE TIME TO FILE AN AMENDED COMPL.
     CASE NO. 3:20-cv-04439-JSC                                                                        2
         Case 3:20-cv-04439-JSC Document 75 Filed 06/17/21 Page 4 of 8



 1   the explicit purpose of enabling Plaintiffs to propound a second inspection demand on Oracle so

 2   that they may attempt to meet their pleading requirements. The Motion should be denied.

 3                                              ARGUMENT
 4          Under the PSLRA, in “any private action arising under” the federal securities laws, “all

 5   discovery and other proceedings shall be stayed during the pendency of any motion to dismiss[.]”

 6   15 U.S.C. § 78u-4(b)(3)(B) (emphasis added). Numerous courts in this District have held that the

 7   PSLRA’s discovery stay applies in derivative actions alleging violations of the federal securities

 8   laws. See, e,g., Facebook I, 411 F. Supp. 3d at 651; In re Asyst Techs., Inc. Deriv. Litig., No. C-

 9   06-04669 EDL, 2008 WL 916883, at *1 (N.D. Cal. Apr. 3, 2008) (“The discovery stay imposed

10   in all actions arising under [the federal securities laws] applies to shareholder derivative actions

11   as well as securities class actions.”); Melzer v. CNET Networks, Inc., No. C 06-03817 WHA,

12   2006 WL 3716477, at *2 (N.D. Cal. Dec. 15, 2006) (“No decisions have been found where the

13   PSLRA’s stay was denied where plaintiffs brought derivative 1934 Act claims, or where the stay

14   was denied solely because claims under the 1934 Act were not brought by a class.”). Here, the

15   only claim Plaintiffs can amend is the Section 14(a) claim. And Plaintiffs do not dispute that the

16   PSLRA applies to this claim.

17          Rather, Plaintiffs argue that Delaware courts have held that an inspection of books and

18   records under Section 220 is “not ‘discovery.’” (Mot. at 5.) 1 Plaintiffs’ argument misses the

19   point. It is well established that Plaintiffs cannot circumvent the PSLRA’s discovery stay by

20   initiating a Section 220 demand after the shareholder files a federal securities claim. Facebook I,

21   411 F. Supp. 3d at 655 (quoting Beiser v. PMC-Sierra, Inc., No. CIV. A. 3893-VCL, 2009 WL

22   483321, at *3 (Del. Ch. Feb. 26, 2009)).

23          As the court explained in Facebook I, the Delaware Court of Chancery provided a test for

24
     1
      Plaintiffs also vaguely assert that they “have statutory inspection rights under . . . California law
25   (where Oracle is headquartered).” (ECF No. 74 at 1.) Plaintiffs do not cite any California
     authority to support their effort to bypass the PSLRA’s discovery stay. In fact, the California
26   Court of Appeals has already rejected the argument that “section 1601 authorizes discovery in an
     ongoing lawsuit.” Bezirdjian v. O’Reilly, 183 Cal. App. 4th 316, 328 (2010). In any event,
27   Plaintiffs are incorrect. Oracle is headquartered in Austin, Texas. (Hill Decl. ¶ 11.) Plaintiffs
     acknowledged as much in their opposition to Defendants’ motion to dismiss, noting that Oracle
28   was headquartered in California “until recently.” (ECF No. 63, at 3.)
     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION TO ENLARGE TIME TO FILE AN AMENDED COMPL.
     CASE NO. 3:20-cv-04439-JSC                                                                         3
         Case 3:20-cv-04439-JSC Document 75 Filed 06/17/21 Page 5 of 8



 1   when an inspection demand could “circumvent the mandates of the PSLRA” in a related federal

 2   securities case. Specifically, a Section 220 inspection demand should be permitted “‘in the face

 3   of a PSLRA mandated stay of discovery’” only if: “(1) the plaintiff [i]s not currently involved in

 4   the federal action, (2) the plaintiff’s counsel [i]s not currently involved in the federal action, and

 5   (3) the plaintiff agree[s] to enter a confidentiality agreement preventing him from sharing the

 6   information obtained with the plaintiff or counsel in the federal action.” Facebook I, 411 F.

 7   Supp. 3d at 655 (quoting Beiser, 2009 WL 483321, at *3). Having ignored Facebook I and

 8   Beiser entirely, Plaintiffs do not even attempt to satisfy the Beiser test, nor can they: (1) Plaintiffs

 9   obviously are involved in this federal action, and there are no longer any state-law claims; (2)

10   Plaintiffs’ counsel also is currently involved in this federal action; and (3) Plaintiffs plainly

11   cannot agree not to share the information with themselves and their counsel. Plaintiffs’ Motion is

12   thus “simply an effort to bypass the PSLRA discovery stay,” and should be denied. Id. 2

13          Plaintiffs’ Motion also ignores another directly on-point decision issued just weeks ago.

14   On April 16, 2021, the court in Facebook II rejected a nearly identical motion to enlarge time

15   brought by a shareholder plaintiff—represented by the same counsel and asserting a similar

16   challenge to a purported lack of board diversity—who sought a delay to facilitate an inspection

17   demand. In rejecting the request, the Facebook II court, like the Facebook I court, distinguished

18   King v. VeriFone Holdings, Inc., 12 A.3d 1140 (Del. 2011), and Oswald v. Humphreys, No. C 16-

19   00241 CRB, 2016 WL 6582025 (N.D. Cal. Nov. 7, 2016)), two cases on which the Motion relies.

20   As the court noted in Facebook I, the plaintiffs in King and Oswald “did not allege any federal

21   securities claims, and thus a PSLRA discovery stay did not apply to those actions.” Facebook I,

22   411 F. Supp. 3d at 655 (citing Oswald, 2016 WL 6582025, at *1; King, 12 A.3d at 1142).

23          Ignoring both Facebook decisions, Plaintiffs instead hang their hat on Falat v. Saks—yet

24   2
       Paul v. China MediaExpress Holdings, Inc., which Plaintiffs cite (ECF No. 74 at 5), illustrates
     precisely what is missing here. There, the plaintiff seeking to enforce a Section 220 demand was
25   not a party to the relevant federal action, and had “agreed to sign a confidentiality agreement that
     would restrict him from sharing information with the federal plaintiffs.” No. CIV.A. 6570-VCP,
26   2012 WL 28818, at *9 (Del. Ch. Jan. 5, 2012). The Court of Chancery held that it was “unlikely
     that any form of ‘discovery’ from [the] action [would] reach the federal plaintiffs, inadvertently
27   or otherwise[.]” Id. The remainder of the cases cited by Plaintiffs (ECF No. 74 at 3–5) are even
     more attenuated from the facts at issue here, as none of them involves Section 220 demands
28   propounded after the filing or dismissal of a derivative complaint.
     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION TO ENLARGE TIME TO FILE AN AMENDED COMPL.
     CASE NO. 3:20-cv-04439-JSC                                                                           4
        Case 3:20-cv-04439-JSC Document 75 Filed 06/17/21 Page 6 of 8



 1   another dismissed shareholder derivative suit asserting similar diversity allegations brought by the

 2   same Plaintiffs’ counsel. No. 8:20-cv-01782-JVS-KES, ECF No. 53 (C.D. Cal. May 19, 2021).

 3   But that case actually supports Defendants’ position. In Falat, the court denied defendants’

 4   motion for reconsideration of an order that dismissed the complaint, but granted the plaintiff leave

 5   to amend both his state-law claims and his Section 14(a) claim. Id. at 3. Falat is thus

 6   distinguishable at the outset because that court granted leave to amend both state-law claims and a

 7   Section 14(a) claim, while Plaintiffs here are permitted to amend only their Section 14(a) claim.

 8   Regardless, the issue on the motion for reconsideration was whether the plaintiffs should be

 9   granted leave to amend at all, not the timing of an amended complaint. In fact, the Falat court

10   distinguished Facebook I and Facebook II on this exact ground, stating that those cases “support[]

11   … disallowing an extension of time for which a derivative shareholder plaintiff may file his or her

12   amended complaint[.]” Id. at 3 (emphasis in original). That is precisely what is at issue here.

13   Defendants do not challenge Plaintiffs’ right to amend. Rather, Defendants oppose Plaintiffs’

14   request for an extension of time to amend, which places the Motion on all fours with Facebook II,

15   and not Falat.

16          In addition, this case presents an even stronger basis to deny an extension than Facebook

17   II because Plaintiffs already obtained documents produced in response to a Section 220 demand

18   and relied on those documents in their Complaint. (See Compl. ¶¶ 11, 127, 135–36.) Plaintiffs

19   now argue in a perfunctory footnote that Oracle’s production was “extremely limited” and “does

20   not cover the entire relevant period or all of the allegations in the [Complaint].” (ECF No. 74 at 4

21   n.3.) But these issues should have been raised at the time of Oracle’s production in July 2019, not

22   now, in a last-ditch effort to revive a plainly frivolous complaint. Plaintiffs cite to no cases in

23   which a party was granted an extension to file an amended complaint alleging federal securities

24   claims—let alone one in order to propound a second inspection demand.

25                                             CONCLUSION
26          For the reasons set forth above, Plaintiffs’ Motion should be denied.

27

28
     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION TO ENLARGE TIME TO FILE AN AMENDED COMPL.
     CASE NO. 3:20-cv-04439-JSC                                                                            5
        Case 3:20-cv-04439-JSC Document 75 Filed 06/17/21 Page 7 of 8



 1   Dated: June 17, 2021                          JORDAN ETH
                                                   PHILIP T. BESIROF
 2                                                 CHRISTIN J. HILL
                                                   MORRISON & FOERSTER LLP
 3

 4
                                                   By:         /s/ Jordan Eth
 5                                                          JORDAN ETH
 6                                                 Attorneys for Director Defendants
 7

 8   Dated: June 17, 2021                           DORIAN DALEY
                                                    PEGGY E. BRUGGMAN
 9                                                  JAMES C. MAROULIS
                                                    ORACLE CORPORATION
10
                                                    KAREN G. JOHNSON-MCKEWAN
11                                                  ALEXANDER K. TALARIDES
                                                    ORRICK, HERRINGTON & SUTCLIFFE
12                                                  LLP
13

14                                                  By:   /s/ Alexander K. Talarides
                                                     ALEXANDER K. TALARIDES
15
                                                    Attorneys for Nominal Defendants Oracle
16                                                  Corporation and Oracle America, Inc.
17

18

19

20

21

22

23

24

25

26

27

28
     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION TO ENLARGE TIME TO FILE AN AMENDED COMPL.
     CASE NO. 3:20-cv-04439-JSC                                                               6
        Case 3:20-cv-04439-JSC Document 75 Filed 06/17/21 Page 8 of 8



 1                                        ECF ATTESTATION

 2           I, Jordan Eth, am the ECF User whose ID and password are being used to file the

 3   foregoing document. In compliance with Civil L.R. 5-1(i)(3), I hereby attest that concurrence in

 4   the filing of the document has been obtained from each of the other Signatories.

 5

 6   Dated: June 17, 2021

 7                                                           /s/ Jordan Eth
                                                            JORDAN ETH
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION TO ENLARGE TIME TO FILE AN AMENDED COMPL.
     CASE NO. 3:20-cv-04439-JSC                                                                    7
